Citation Nr: 1417716	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to dependency and indemnity compensation benefits as an adult helpless child of the deceased Veteran.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  The Veteran died in October 1958.  The Appellant is his son.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.

In April 2012, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In November 1982, a claim that the Appellant was a helpless child was denied.  It appears the Veteran's surviving spouse, the Appellant's mother, applied for additional benefits on behalf of the Appellant due to his permanent incapacity for self-support prior to age 18.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2103); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).   The Appellant has now filed his own claim for the same benefits (dependents "helpless child" benefits) that is on appeal before the Board.  The Board finds that because the current claim and the previously denied "helpless child" claim have been requested by different claimants, the issue must be addressed on the merits and not as a claim to reopen.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Appellant asserts that he is the helpless child of the Veteran, that is, he is permanently incapable of self-support due to a psychiatric disorder, and was so prior to the attainment of 18 years of age.  The Appellant was born in July 1956, and attained the age of 18 in July 1974. 

Benefits may be paid to an adult child if before reaching the age of 18 years the child becomes permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

The file contains letters and partial records which support the Veteran had a mental defect before reaching the age of 18 that rendered him permanently incapable of self-support.  A September 1974 VA Form 21-674 indicates that the Appellant was attending special education classes at the Mt. Pleasant School in Wilmington, Delaware.

A July 1979 letter from Housing and Urban Development stated that the information in their possession indicated the Appellant was not attending school and did not receive any income.  

In January 1983, the Veteran received a mental health evaluation from Dr. I. Weintruab.  The Veteran reported that he was in the regular grades until the 4th grade.  He was switched to special education classes because he could not keep up in the regular classes.  He was expelled when he was around 18 because he cut classes.  

In August 1982, the Brandywine School District issued a letter reporting that the Appellant was examined in July 1970 and the Appellant's test results fell within the borderline mentally handicapped range.  Later, in October 1982, the School District reported that the Appellant functioned within the mentally handicapped range of intelligence and, due to his diminished level of intellectual functioning, he was placed in classes for the educationally handicapped so his educational and emotional needs could be accommodated.  

In his application for Social Security Benefits, the Veteran listed several jobs between 1975 to May 1982 with none of the jobs lasting a year or more

In April 1989, a psychologist concluded the Appellant's incoherence, irrelevance, paranoidal ideation, low stress tolerance, and obsessive thinking correlated with a diagnosis of schizophrenia.  It was opined that the Veteran had a general functioning in intelligence as low borderline but his psychopathology prevented communication, job functioning, or interaction with supervisors, groups, or individual interaction.  It was deemed that the Appellant was not capable of managing his own funds.

In May 1989, a psychiatrist diagnosed chronic undifferentiated schizophrenia.  It was reported that the Appellant had been functioning marginally and was not able to work or support himself except for sporadic jobs in the labor area.  It was also indicated the Veteran had an IQ of 60-69 and it would be best if he had a guardian to manage his funds.  

To summarize the foregoing, the Appellant has submitted evidence his mental capacity is, at best, borderline, and which suggest that condition, plus his diagnosis of schizophrenia, has prevented him from living and supporting himself independently.  The evidence places the onset of his current mental capacity before his eighteenth birthday and tends to reflect he was permanently incapable of self-support by reason of physical or (in this particular situation) mental defect or both before reaching the age of 18 years.  

As noted, however, the Board has only been able to review letters and partial records and VA has not obtained the complete records of the various mental health providers and educational institutions.  Therefore, on remand, VA should obtain the records of the mental health providers and educational facilities that have evaluated the Veteran's level of functioning.  

While the record does establish that the Appellant held several jobs from 1975 to 1982, at this point, the Appellant appeared to have held these jobs for only brief periods of time.  Thus, the Board does not find that such fact of some employment alone is dispositive of the issue.  The Board is unclear as to whether such employment constituted substantial employment that would allow the Appellant to support himself.  Further information in this regard would be useful in adjudicating the Appellant's claim he is entitled to VA benefits as the helpless child of the deceased Veteran.  VA should also obtain records from the Appellant's past employers.

Finally, a review of the file by a mental health expert is needed to assist the Board in determining what the level of impairment was and whether or not the condition was permanent in nature, precluding self-support before the Appellant attained the age of 18

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to either submit or to authorize VA to obtain on his behalf the records of Mt. Pleasant School, Brandywine School District, Dr. I. Weintruab, Dr. T. Alatub, and Dr. G. Voegele.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Appellant of the records that could not be obtained, notify the Appellant of the steps taken to obtain the records, and notify the Appellant he may submit any such records in his possession.

2.  Ask the Appellant to provide information on his employment status since July 1974, to include the names addresses of his employers, dates of employment, pay stubs, W-2 forms and/or other documentation of his pay and annual wages, and average weekly hours worked.  The Appellant should be asked to provide an authorization to obtain records from his prior employers concerning his ability to perform job duties and the reasons the employment relationship ended.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Appellant of the records that could not be obtained, notify the Appellant of the steps taken to obtain the records, and notify the Appellant he may submit any such records in his possession.

3.  After the records development is completed, arrange for a VA mental health examiner to review the claims folder and assess whether the Appellant was permanently incapable of self-support before he reached his 18th birthday.  The claims file must be made available to the examiner.  If the examiner deems it necessary, conduct a new examination and any necessary testing should be conducted.  All pertinent history, symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  The examiner is asked to address:

Whether it is at least as likely as not (probability of 50 percent) that the Appellant was permanently incapable of self- support due to mental incapacity as of his 18 birthday in July 1974.

The expert is asked to consider: 

(1).  The fact that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support. 

(2).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(3).  Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

5.  After the development requested has been completed, adjudicate the claim of whether the Appellant is the helpless child of the deceased Veteran.  If the benefit sought remains denied, furnished the Appellant a supplemental statement of the case and return the case to the Board.

   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



